Citation Nr: 0937729	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right elbow tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome.  

3.  Entitlement to a compensable evaluation for left carpal 
tunnel syndrome prior to September 14, 2006.  

4.  Entitlement to an evaluation in excess of 10 percent for 
left carpal tunnel syndrome on or after September 14, 2006.



REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
September 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right elbow tendonitis has been manifested 
by subjective complaints of pain, but the objective findings 
include normal range of motion with no functional limitation, 
except for slight forearm supination.  

3.  The Veteran's right carpal tunnel syndrome is not 
productive of moderate, incomplete paralysis of the median 
nerve.

4.  Prior to September 14, 2006, the Veteran's left carpal 
tunnel syndrome was not productive of mild, incomplete 
paralysis of the median nerve

5.  On or after September 14, 2006, the Veteran's left carpal 
tunnel syndrome is not productive of moderate, incomplete 
paralysis of the median nerve


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right elbow tendonitis have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5024-5206 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2008).

3.  The criteria for a compensable evaluation left carpal 
tunnel syndrome prior to September 14, 2006, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for left carpal tunnel syndrome on or after September 14, 
2006, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic 
Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for an increased-compensation claim section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the RO did provide the appellant with notice in 
November 2005, prior to the initial decision on the claims in 
February 2006, as well as in March 2006.  After the March 
2006 notice was provided, the Veteran's claim was 
readjudicated in a supplemental statement of the case (SSOC). 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for an increased 
evaluation.  Specifically, the November 2005 letter indicated 
that the evidence must show that his service-connected 
conditions have gotten worse.  It was noted that he could 
submit evidence showing that his service-connected disorders 
had increased in severity.  The letter explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorders.  The November 2005 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claims and instructed him to provide any evidence 
that he may have pertaining to his claims.  Additionally, the 
June 2006 statement of the case (SOC) and the October 2006 
supplemental statement of the case (SSOC) contained the 
pertinent rating criteria and notified the Veteran of the 
reasons for the denial of his application.  In so doing, the 
SOC and SSOC informed him of the evidence that was needed to 
substantiate his claims.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The March 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
November 2005 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The March 2006 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

In addition, the November 2005 letter advised the Veteran of 
his and VA's respective obligations for obtaining different 
types of evidence and informed him of the specific types of 
evidence he could submit, which would be pertinent to his 
claims.  He was also informed that it was his responsibility 
to ensure that all VA receives all requested records that are 
not in the possession of a Federal department or agency

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  He was also 
afforded VA examinations in January 2006 and September 2006.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they 
predicated on a review of the Veteran's medical history and a 
physical examination and fully address the rating criteria 
that are relevant to rating the disabilities in this case.  

The Board does acknowledge that there is no indication that 
the January 2006 and September 2006 VA examiners reviewed the 
claims file.  However, it does not appear that a review of 
the claims file would have provided any more additional 
evidence or information that would aid the Veteran's claims 
that was not already considered by the VA examiners.  In this 
regard, the January 2006 VA examiner did review the Veteran's 
service treatment records, which would have been the only 
medical evidence of record at that time other than a May 2003 
VA general medical examination.  In addition, the September 
2006 VA examiner indicated that he had reviewed the Veteran's 
electronic files, which would have included all of his VA 
medical records.  The latter examiner did not review the 
Veteran's service treatment records, but the Board notes that 
the Veteran separated from service in September 2002 and 
later filed his current claim for an increased evaluation in 
September 2005.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

As previously indicated, the VA examiners did discuss the 
Veteran's medical history and performed physical 
examinations.  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has held that the relevant focus is 
not on whether a clinician had access to the claims file, but 
instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion. See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not reported receiving any recent treatment 
specifically for these conditions other than that already 
documented in the medical records associated with the claims 
file, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


I.  Right Elbow Tendonitis 

The Veteran is currently assigned a 10 percent disability 
evaluation for his right elbow tendonitis pursuant to 
38 C.F.R. § Diagnostic Codes 5024-5206.  Diagnostic Code 5024 
provides that tenosynovitis will be rated on limitation of 
motion of affected parts, as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected which in this case would be Diagnostic Codes 5205 
(ankylosis of the elbow), 5206 (limitation of flexion of the 
forearm), and 5207 (limitation of extension of the forearm).  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The veteran is already assigned 
a 10 percent disability evaluation for his right elbow 
tendonitis, and the medical evidence of record does not 
demonstrate the involvement of 2 or more major joints or 2 or 
more minor joint groups.

Under Diagnostic Code 5205, a 40 percent disability 
evaluation is warranted for favorable ankylosis of the major 
elbow at an angle between 90 degrees and 70 degrees.

Under Diagnostic Code 5206, a noncompensable evaluation is 
contemplated for limitation of flexion of the forearm to 110 
degrees.  A 10 percent disability evaluation is assigned for 
flexion limited to 100 degrees, and a 20 percent disability 
evaluation is warranted for flexion limited to 90 degrees.  

Under Diagnostic Code 5207, a 10 percent disability 
evaluation is contemplated for extension of the forearm 
limited to 45 degrees or 60 degrees.  A 20 percent disability 
evaluation is warranted when extension is limited to 75 
degrees.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

Other impairments of the elbow include flail joint impairment 
a joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius, which 
is rated 20 percent disabling for the major side. 38 C.F.R. § 
4.71a, Diagnostic Code 5209.  Diagnostic Code 5210 provides 
that nonunion of the radius and ulna with flail false joint 
is rated 50 percent disabling for the major side.  

Malunion of the ulna with bad alignment is rated 10 percent 
for the major side; nonunion of the ulna in the lower half is 
rated 20 percent for the major side; nonunion of the ulna in 
the upper half with false movement, but without loss of bone 
substance or deformity is rated 30 percent for the major 
side; nonunion of the ulna in the upper half with false 
movement, loss of bone substance (1 inch (2.5cms) or more), 
and marked deformity is rated 40 percent for the major side. 
38 C.F.R. § 4.71a, Diagnostic Code 5211.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius. Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side; nonunion of 
the radius in the upper half is rated 20 percent disabling 
for the major side; nonunion of the radius in the lower half 
with false movement, but without loss of bone substance or 
deformity is rated 30 percent disabling for the major side; 
nonunion of the radius in the lower half with false movement, 
loss of bone substance (1 inch (2.5cms) or more), and marked 
deformity is rated 40 percent disabling for the major side. 
38 C.F.R. § 4.71a.
 
The schedule also includes criteria for evaluation of 
limitation of pronation and supination. 38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the last quarter of the arc, 
and a 30 percent rating is warranted for loss of pronation 
motion beyond the middle of the arc. See 38 C.F.R. §§ 4.71, 
Plate I; 4.71a, Diagnostic Code 5213.  Limitation of 
supination of 30 degrees or less warrants a 10 percent 
rating. Id.  Diagnostic Code 5213 also provides for a 20 
percent rating if the hand is fixed near the middle of the 
arc or moderate pronation; a 30 percent rating if the 
dominant hand is fixed in full pronation; and, a 40 percent 
rating if the dominant hand is fixed in supination or 
hyperpronation. Id. 

In applying the above provisions, the Board calls attention 
to 38 C.F.R. § 4.71a, Plate I, which indicates that the 
normal range of motion for the elbow is from full extension 
at zero degrees to 145 degrees flexion.  The normal range of 
motion for forearm supination is from zero to 85 degrees and 
pronation is from zero to 80 degrees.  

Both VA medical records and a private treatment note dated in 
March 2006 indicate that the Veteran complained of pain to 
his elbow and arms which were treated with medication.  The 
Veteran was afforded a January 2006 VA examination where he 
complained of pain with occasional flare-ups in his right 
elbow.  He reported this pain had started to affect his 
ability to work as a security officer and indicated that he 
could no longer do recreational activities, such as 
landscaping or bowling.  There were no complaints of 
dislocation or subluxation, and he did not report using 
mobility devices or braces.  A physical examination found his 
elbow flexion to be from 0 to 145 degrees with supination to 
85 degrees and pronation to 80 degrees.  The examiner 
commented that there was no limited motion and no complaints 
of weakness, fatigue, or lack of endurance with repetitive 
motion.  She diagnosed the Veteran with right elbow 
tendonitis.  

In September 2006, the Veteran was afforded an additional VA 
medical examination to assess the severity of his right elbow 
tendonitis.  He reported working as a security officer, but 
indicated that he was preparing to attend school to become a 
teacher.  He reported losing about seven to ten workdays from 
2005 to 2006 due to pain from his elbow and wrist 
disabilities.  On examination, he had tenderness over his 
radial head in each elbow bilaterally.  His elbow flexion was 
0 to 145 degrees, forearm supination was 0 to 80 degrees, and 
pronation was 0 to 80 degrees, which represented a 5 degree 
restriction in supination.  The examiner noted that there was 
no functional limitation, except for slight forearm 
supination.  

Based upon the foregoing, the objective medical evidence does 
not show that the Veteran's right elbow tendonitis meets the 
scheduler criteria for an increased rating.  Specifically, 
the aforementioned range of motion findings clearly 
demonstrate that his elbow joint is not fixed or immobile.  
In this regard, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).

In addition, the Veteran does not have limitation of flexion 
to 90 degrees or extension limited to 75 degrees.  There is 
also no evidence of flail joint impairment, joint fracture, 
nonunion of the radius and ulna, or impairment of the ulna or 
radius.  Moreover, supination was not limited to 30 degrees 
or less, and there was no limitation of pronation or showing 
that his hand was fixed in either supination or pronation.  
Accordingly, a rating in excess of 10 percent is not 
warranted under the applicable criteria.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a 
higher evaluation for the Veteran's right elbow tendonitis is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain is contemplated 
in the currently assigned 10 percent disability evaluation 
under Diagnostic Codes 5024-5206.   The Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, as previously noted, the January 2006 
VA examiner commented that the Veteran no complaints of 
weakness, fatigue, or lack of endurance with repetitive 
motion.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an increased 
evaluation for right elbow tendonitis.

The Board has further considered the possibility of staged 
ratings. Hart, supra.  However, the Board concludes that the 
criteria for an increased rating have at no time been met.  
Accordingly, staged ratings are inapplicable. See id.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Carpal Tunnel Syndrome

The Veteran is currently assigned a 10 percent disability 
evaluation for his right carpal tunnel syndrome, a 
noncompensable evaluation for left carpal tunnel syndrome 
prior to September 14, 2006, and a 10 percent disability 
evaluation for left carpal tunnel syndrome effective from 
September 14, 2006, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515. 

Diagnostic Code 8515 provides that a 10 percent disability 
evaluation is assigned for mild, incomplete paralysis of the 
median nerve of the minor or major hand.  A 20 percent 
disability evaluation is warranted for moderate, incomplete 
paralysis of the minor hand, and a 30 percent disability 
evaluation is contemplated for moderate, incomplete paralysis 
of the major hand.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant.  The 
Veteran in this case is right-handed. 38 C.F.R. § 4.69.
 
With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  When the involvement is bilateral, the ratings 
should be combined with application of the bilateral factor. 
Id.     
 
The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation. 38 C.F.R. § 4.71, Plate I.

During the January 2006 VA examination, the Veteran reported 
that his pain had become worse in the last eight to night 
months.  He reported having flare-ups that resulted from 
performing twisting or turning motions.  He noted he had had 
right wrist surgery in 1998, which worked well for six months 
but then numbness and tingling returned.  He did not report 
having any surgery for his left hand.  The Veteran indicated 
that while performing his work duties, his left third finger 
locked up and would not move.  He denied having any 
dislocation or subluxation, and he did not use a brace.  With 
respect to both wrists, there was no instability, giving way, 
fatigability, weakness, or stiffness noted.  On examination, 
the Veteran had no limited motion to either wrist, and there 
were no complaints of weakness, fatigue, or lack of endurance 
with repetitive motion.  The neurological examination was 
within normal limits for both hands.  The examiner assessed 
the Veteran with very mild right carpal tunnel syndrome.  
With respect to his left hand and wrist, motor conduction 
studies and sensory conduction studies on the upper 
extremities were normal with full range of motion and without 
complaints.  

VA medical records dated in January 2006 document motor 
conduction studies for both hands as being normal, and 
sensory conduction studies on the left upper extremity were 
normal.  The examiner noted that there was median sensory 
latency in the Veteran's right upper extremity, which was 
borderline prolonged, but otherwise unremarkable.  The 
examiner provided that this latency suggested very mild right 
carpal tunnel syndrome.  

The Veteran was afforded an additional VA examination in 
September 2006 during which he complained of pain in his 
wrists and weakness in his hands.  He also stated that he 
frequently lost grip in both his hands.  On examination, the 
Veteran was unable to touch his thumb and little fingers 
together on either hand, but there was no thenar or 
hypothenar atrophy, and he had a good handshake.  His Tinel's 
test was negative bilaterally, and his brachioradialis pulse 
was normal. He had wrist dorsiflexion from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees bilaterally, radial 
deviation was 0 to 20 degrees, and ulnar deviation from 0 to 
45 degrees bilaterally.  These range of motion tests were 
performed with pain; however, the examiner commented that 
there was no functional limitation, except for forearm 
supination on the right side.  The Veteran had grip weakness 
with the little fingers and thumb in both hands, and he 
reported having pain with repetitive use.  The examiner 
assessed the Veteran as having bilateral carpal tunnel 
syndrome. 

Based upon the foregoing, the Veteran is not entitled to an 
increased evaluation for his bilateral carpal tunnel 
syndrome.  With respect to the issue of entitlement to a 
compensable evaluation for left carpal tunnel syndrome prior 
to September 14, 2006, the Board notes that there was 
evidence suggesting mild, incomplete paralysis of the median 
nerve prior to that date.  In fact, the January 2006 VA 
examination did not reveal any limitation of motion, 
weakness, fatigue, or lack of endurance, and a neurological 
examination at that time was normal.  The motor conduction 
studies on the upper left extremity were also normal, and he 
had a full range of motion and no complaints.  Indeed, there 
was no diagnosis pertaining to his left hand and wrist at 
that time.  Similarly, VA medical records dated in January 
2006 noted that motor conduction studies on the left hand 
were normal, as were sensory conduction studies on the left 
upper extremity.  As such, there was no evidence of l any 
mild, incomplete paralysis of the median nerve until the time 
of the VA examination on September 14, 2006.  Thus, the 
Veteran is not entitled to a compensable evaluation for left 
carpal tunnel syndrome prior to September 14, 2006.  

Moreover, with respect to the issue of entitlement to an 
evaluation in excess of 10 percent for right carpal tunnel 
syndrome as well as for left carpal tunnel syndrome on or 
after September 14, 2006, the Board notes that the objective 
medical evidence does not show the Veteran to have moderate, 
incomplete paralysis of either hand.  Specifically, his 
dorsiflexion, palmar flexion, and ulnar deviation are all 
within the normal range of motion bilaterally. See 38 C.F.R. 
§ 4.71, Plate I.  The medical records also do not show any 
functional loss or impairment.  In fact, the January 2006 VA 
examiner even described the Veteran's right carpal tunnel 
syndrome as very mild, and the September 2006 VA examiner 
stated that that there was no functional limitation other 
than forearm supination on the right side, which is already 
contemplated in the disability evaluation for his service-
connected right elbow tendonitis.  As such, the objective 
medical evidence indicates that his right and left carpal 
tunnel syndrome fall within the "mild incomplete paralysis" 
range, and thus, a distinction between his dominant and non-
dominant hand is unnecessary. See 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Accordingly, a rating in excess of 10 
percent is not warranted under the applicable criteria for 
either wrist or hand.  

The Board has considered the possibility of staged ratings.  
Hart, supra.  The Board, however, concludes that the criteria 
for an increased rating have at no time been met.  
Accordingly, staged ratings are inapplicable. See id.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Extraschedular Consideration 

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extraschedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluations in this case are adequate.  The 
rating schedule does provide for higher ratings for certain 
manifestations of tendonitis of the elbow and carpel tunnel 
syndrome, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's tendonitis and carpal tunnel 
syndrome.  Moreover, the evidence does not demonstrate other 
related factors.  The Veteran has not required frequent 
hospitalization.  He has indicated that his disabilities have 
caused him to occasionally miss work due to the pain he 
experiences, and he has expressed concern that his 
disabilities may cause him to change employment.  However, he 
has not indicated that he cannot perform any employment 
duties, and he still maintains employment.  As such, the 
evidence does not show that there has not been a marked 
interference that renders impractical the application of the 
regular schedular standards.  The Board would note that 
"[t]he percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1 (2008).  In 
the absence of any additional factors, the RO's decision not 
to refer these issues for consideration of an extraschedular 
rating was correct.












ORDER

An evaluation in excess of 10 percent for right elbow 
tendonitis is denied.  

An evaluation in excess of 10 percent for right carpal tunnel 
syndrome is denied.

A compensable evaluation for left carpal tunnel syndrome 
prior to September 14, 2006, is denied.

An evaluation in excess of 10 percent for left carpal tunnel 
syndrome on or after September 14, 2006, is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


